Citation Nr: 0901053	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  03-36 913	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for arthritis in the neck 
and back.

Entitlement to service connection for a disability manifested 
by memory problems.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The veteran served on active duty from August 1968 to April 
1971.  

The veteran provided testimony during a hearing before the 
undersigned Veterans Law Judge in April 2006.  In a July 2006 
decision and remand, the Board of Veterans' Appeals (Board) 
rendered final decisions as to two other claims and remanded 
the two at issue here for additional evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

In the July 2006 remand, the Board requested that the RO/AMC 
obtain any clinical/in-patient/hospital records reflecting 
treatment of the veteran at Fort Bragg and Womack Army 
Hospital, service medical records reflecting any psychiatric 
treatment or counseling provided to the veteran during 
service, the veteran's service personnel records including 
his performance evaluations and any demotions or 
reassignments, and any available military police records 
reflecting an altercation involving the veteran in late 1969 
or early 1970 while stationed at Pope Air Force Base.  In 
response, the records custodian mailed personnel records, 
noted that the veteran's file did not contain any military 
police records and indicated that any psychiatric treatment 
records would have been included with the previously-provided 
service medical records.  However, to adequately search for 
clinical hospital records, the VA needed to more particularly 
specify exactly which single year should be searched and the 
nature of the alleged treatment provided.  No further action 
was taken by the RO to identify a particular year and request 
a search for clinical records, however.  This should be 
accomplished as detailed below.  Stegall v. West, 11 Vet. 
App. 268 (1998); Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993).  

In the July 2006 remand, the Board also specified that 
medical nexus opinions should be obtained after the 
supporting service records were obtained.  As no clinical 
hospital service records were obtained, the resulting nexus 
opinions are less reliable.  Therefore, upon remand IF 
additional records are obtained, new medical opinions need to 
be obtained as well, so that the physicians can reach a more 
informed opinion.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain any 
clinical/in-patient/hospital records 
reflecting treatment of the veteran at 
Fort Bragg/Womack Army Hospital between 
July 1, 1969 and June 30, 1970 for head, 
neck/back trauma.  All attempts to obtain 
these medical records should be fully 
documented for the claims file.

2.  IF additional service records are 
received pursuant to the above request 
AND these records are at all pertinent to 
complaints involving memory loss or head 
injury, the veteran should be afforded a 
VA examination by a physician with 
relevant expertise to evaluate the 
veteran's complaints of memory loss.  The 
claims folder, including the records 
obtained pursuant to the above requests, 
must be made available to the examiner 
for review before the examination.  The 
examiner is requested to identify whether 
the veteran in fact has a diagnosable 
disability involving memory loss, by 
generally-accepted medical standards, and 
if possible, to identify the etiology of 
such memory loss.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  The complete rationale for 
all opinions expressed should be fully-
explained.  If no medical conclusion can 
be reached without resort to speculation, 
the examiner should so state.

3.  IF additional service records are 
received pursuant to the above requests, 
RO adjudicators should make a written 
determination as to whether the records 
reflect an event in service which might 
have caused permanent damage to the 
veteran's neck and back.  If so, the 
veteran should be afforded a VA 
examination by a physician with relevant 
expertise to identify, the etiology of 
the veteran's currently-shown neck and 
back arthritis.  The claims folder, 
including the records obtained pursuant 
to the above requests, as well as the 
recent medical evidence showing the 
diagnosis of arthritis, must be made 
available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  The complete rationale 
for all opinions expressed should be 
fully-explained.  If no medical 
conclusion can be reached without resort 
to speculation, the examiner should so 
state.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If either benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

